Citation Nr: 1203587	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-50 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1962 to April 1965.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in part, denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with this determination, and perfected an appeal as to that issue.

In May 2011, the Board remanded the Veteran's service-connection claim for additional evidentiary development.  Such was achieved, and the RO readjudicated the claim in a November 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record favors a finding that the Veteran has a bilateral hearing loss disability for VA purposes that is related to his active duty military service.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's hearing loss claim was sent to the Veteran in December 2008.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the Veteran's service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced December 2008 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's service-connection claim.  It is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.                  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  No such presumption exists for tinnitus disabilities.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a hearing loss disability caused by exposure to acoustic trauma during his active duty service in the Navy.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253. 

The Veteran's hearing acuity has been tested by VA on two separate occasions.  In November 2009, the Veteran's audiometric thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45
LEFT
15
20
20
40
50


Right and left ear Maryland CNC Word List Speech Recognition scores were noted to be 100 and 98 percent respectively.  See the November 2009 VA examiner's report, page 3.

More recently, in September 2011, the Veteran's audiometric thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
35I
LEFT
20
15
10
30I
35I

Right and left ear Maryland CNC Word List Speech Recognition scores were noted to be 96 and 94 percent respectively.  See the September 2011 VA examiner's report, pages 1 and 2.
The Veteran's audiometric test results from November 2009 clearly demonstrate the presence of a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as threshold levels were 40 decibels or higher at 4000Hz for the right ear, and at 3000 and 4000Hz for the left year.  Significantly however, more recent testing in September 2011 appears to show improvement in hearing acuity, and fails to demonstrate a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran initiated his service-connection claim in November 2008 [one year prior to his November 2009 VA examination], his bilateral hearing loss disability clearly manifested at times during the appeal period.  Thus Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no complaints of, or treatment for any hearing loss disease or disability.  The Veteran has nevertheless alleged that he did sustain in-service injury to his ears from acoustic trauma.  Indeed, the Veteran asserts that he was exposed to acoustic trauma while working for hours near jet engines on the flight line as a junior enlisted seaman.  See, e.g., the Veteran's March 6, 2009 Notice of Disagreement.  Notably, the VA has already conceded that the Veteran experienced in-service noise exposure in the adjudication of a prior claim that is not currently in appellate status.  See the RO's December 2009 rating decision [awarding service connection for tinnitus].  Therefore, for the purposes of this decision, the Board will also assume that the Veteran experienced hazardous noise exposure during service.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to crucial Hickson element (3), there are two conflicting medical nexus opinions of record addressing the etiology of  the Veteran's bilateral hearing loss disability.  
Against the Veteran's claim is the opinion of the November 2009 VA examiner, who pertinently determined after review of the Veteran's claims folder that it was "less likely as not" that the Veteran's current hearing impairment was caused or aggravated by his in-service noise exposure.  See the November 2009 VA examiner's report, page 6.  As discussed in the Board's May 2011 remand however, the November 2009 VA examiner's negative nexus opinion was based in large part on observations that the Veteran's hearing was "normal" bilaterally upon discharge from active duty service.  The VA audiologist did not take into account the fact that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Conversely, in an Addendum Report dated in October 2011, the September 2011 VA examiner pertinently opined that if it is determined that the Veteran does in fact have a bilateral hearing loss disability for VA purposes, that disability "is due to his noise exposure."  The examiner explained that 'there is no other setting where he incurred noise exposure and working around jet engines is known to cause a high-frequency sensorineural hearing loss, especially when it is associated with prolonged exposure without hearing protection, which led to episodes of tinnitus after these prolonged exposures."  See the September 2011 VA examiner's October 2011 Addendum Report.

As discussed above, the Board has in fact determined that bilateral hearing loss for VA purposes is shown by the medical evidence of record during the appeal period.  The Board in turn finds the September 2011 VA examiner's positive nexus opinion to be of greater probative value than that of the November 2009 examiner, as the September 2011 VA examiner appropriately considered whether a relationship between the Veteran's current hearing loss disability and his in-service acoustic trauma could be established based on a delayed onset theory of causation.            See 38 C.F.R. § 3.303(d).  

Resolving all doubt in the Veteran's favor, the Board believes that the evidence of record supports a finding that the Veteran has a bilateral hearing loss disability that is at least as likely as not caused by his in-service acoustic trauma.  Hickson element (3) is therefore satisfied, and the benefit sought on appeal is allowed.


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


